

Exhibit 10.1
 
AMENDMENT NO. 2
 
Dated as of December 12, 2011
 
to
 
CREDIT AGREEMENT
 
Dated as of January 28, 2011
 
THIS AMENDMENT NO. 2 (“Amendment”) is made as of December 12, 2011 and shall,
upon satisfaction of the conditions precedent set forth in Section 2 below be
effective as of the date hereof (the “Amendment No. 2 Effective Date”) by and
among AmTrust Financial Services, Inc., a Delaware corporation (the “Borrower”),
the financial institutions listed on the signature pages hereof and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), under
that certain Credit Agreement dated as of January 28, 2011 by and among the
Borrower, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.
 
WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to make certain modifications to the Credit
Agreement;
 
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
 
1.           Amendments to Credit Agreement.  Effective as of the Amendment No.
2 Effective Date but subject to the satisfaction of the conditions precedent set
forth in Section 2 below, the Credit Agreement is hereby amended as follows:
 
Section 1.01 of the Credit Agreement is amended to insert the following new
definitions thereto in the appropriate alphabetical order as follows:
 
“Permitted Call Spread Swap Agreements” means one or more Swap Agreements
pursuant to which the Borrower (a) acquires a call option requiring the
counterparty thereto to deliver to the Borrower shares of common stock of the
Borrower, the cash value of such shares or a combination thereof from time to
time upon exercise of such option, and/or (b) issues to the counterparty thereto
warrants to acquire common stock of the Borrower, in each case entered into by
the Borrower concurrently with the issuance of Permitted Convertible Notes;
provided that (i) the terms, conditions and covenants of each such Swap
Agreement shall be such as are typical and customary for Swap Agreements of such
type (as determined by the Board of Directors of the Borrower in good faith) and
(ii) in the case of clause (b) above, each such Swap Agreement, at the time of
execution, would be classified as an equity instrument in accordance with EITF
00-19, Accounting for Derivative Financial Instruments Indexed to, and
Potentially Settled in, a Company’s Own Stock, or any successor thereto
(including pursuant to the Accounting Standards Codification), and the
settlement of such Swap Agreement does not require the Borrower to make any
payment in cash or cash equivalents that would disqualify such Swap Agreement
from so being classified as an equity instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
“Permitted Convertible Notes” means any unsecured notes issued by the Borrower
that are convertible into common stock of the Borrower, cash or any combination
thereof; provided that the Indebtedness thereunder satisfies the following
requirements: (i) both immediately prior to and after giving effect (including
pro forma effect) thereto, no Default or Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 367 days after the Maturity Date (it being understood that the
settlement of any early conversion or required repurchase following a
Fundamental Change (as defined in such notes) (i.e. prior to the stated maturity
date of the Indebtedness) of any Permitted Convertible Notes in accordance with
the terms thereof shall not be considered a maturity, scheduled amortization or
other scheduled payment of principal prior to the date that is 367 days after
the Maturity Date), (iii) such Indebtedness is not guaranteed by any Subsidiary
of the Borrower and (iv) the aggregate principal amount of Indebtedness
permitted to be issued or incurred under this definition shall not exceed
$200,000,000 at any time outstanding.


Section 6.01 of the Credit Agreement is amended to (i) delete the “and”
appearing at the end of clause (q) thereof, (ii) delete the period appearing at
the end of clause (r) thereof and replace it with “and;” and (iii) add the
following as new clause (s) thereof:


“(s) Indebtedness under the Permitted Convertible Notes.”
 
(a)           Section 6.06 of the Credit Agreement is amended to add the
following as a new clause (d) thereof:
 
“(d) Permitted Call Spread Swap Agreements.”
 
(b)           Section 6.07 of the Credit Agreement is amended to (i) delete the
“and” appearing at the end of clause (e) thereof, (ii) delete the period
appearing at the end of clause (f) thereof and replace it with a semicolon and
(iii) add the following as new clauses (g), (h) and (i) thereof:
 
“(g) the Borrower may enter into, exercise its rights and perform its
obligations under Permitted Call Spread Swap Agreements;
 
(h) the Borrower may make cash payments and/or deliveries of shares of its
common stock upon conversion of Permitted Convertible Notes pursuant to the
terms thereof; and
 
(i) the Borrower may make interest payments in respect of Indebtedness under
Permitted Convertible Notes.”
 
(c)           Clause (g) of Article VII of the Credit Agreement is amended to
(i) insert “(i)” immediately before the reference to “secured Indebtedness”
appearing in the proviso therein and (ii) insert the following phrase
immediately before the semicolon appearing at the end thereof:
 
 
2

--------------------------------------------------------------------------------

 
 
“, (ii) any requirement to make a cash payment as a result of the early
termination of a Permitted Call Spread Swap Agreement and (iii) any requirement
to deliver cash upon conversion of Permitted Convertible Notes”
 
2.           Conditions of Effectiveness.  The effectiveness of this Amendment
is subject to the conditions precedent that the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent and (ii) payment and/or
reimbursement of the Administrative Agent’s and its affiliates’ fees and
expenses (including, to the extent invoiced, the reasonable fees and expenses of
counsel for the Administrative Agent) in connection with this Amendment.
 
3.           Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants as follows:
 
(a)           This Amendment and the Credit Agreement as amended hereby
constitute legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
(b)           As of the date hereof and giving effect to the terms of this
Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the representations and warranties of the Borrower set forth
in the Credit Agreement, as amended hereby, are true and correct as of the date
hereof.
 
4.           Reference to and Effect on the Credit Agreement.
 
(a)           Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.
 
(b)           Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.
 
(c)           Except with respect to the subject matter hereof and as set forth
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.
 
5.           Governing Law.  This Amendment shall be construed in accordance
with and governed by the law of the State of New York.
 
6.           Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Counterparts.  This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
[Signature Pages Follow]


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 
 

 
AMTRUST FINANCIAL SERVICES, INC.,
 
as the Borrower
               
 
By:
/s/ Harry Schlachter    
Name: Harry Schlachter
   
Title: Treasurer
         

 

 
JPMORGAN CHASE BANK, N.A.,
 
individually as a Lender, as Issuing Bank and as Administrative Agent
             
 
By:
/s/ Thomas A. Kiepura    
Name: Thomas A. Kiepura
   
Title: Vice President
         

 

 
THE BANK OF NOVA SCOTIA,
 
as a Lender
               
 
By:
/s/ David Schwartzbard    
Name: David Schwartzbard
   
Title: Director
         

 

 
SUNTRUST BANK,
 
as a Lender
               
 
By:
/s/ K. Scott Bazemore    
Name: K. Scott Bazemore
   
Title: Vice President
         

 

 
KEYBANK NATIONAL ASSOCIATION,
 
as a Lender
               
 
By:
/s/ Thomas J. Purcell    
Name: Thomas J. Purcell
   
Title: Senior Vice President
         

 


 
Signature Page to Amendment No. 2 to
Credit Agreement dated as of January 28, 2011
AmTrust Financial Services, Inc.

--------------------------------------------------------------------------------

 
 

 
ASSOCIATED BANK, NATIONAL ASSOCIATION,
 
as a Lender
               
 
By:
/s/ Peter J. Bulandr    
Name: Peter J. Bulandr
   
Title: Senior Vice President
         

 
 
 
 
Signature Page to Amendment No. 2 to
Credit Agreement dated as of January 28, 2011
AmTrust Financial Services, Inc.
 

--------------------------------------------------------------------------------

 